Citation Nr: 9919953	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran served in active service from June 1943 
to December 1945.

The Board notes that the December 1997 VA form 9 (Appeal to 
Board of Veterans' Appeals) includes the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder.  
However, in a July 1998 Hearing Officer decision, the veteran 
was awarded service connection and a 30 percent disability 
evaluation for his left knee disability.  As such, this issue 
is not before the Board pursuant to Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997), and thus, this matter is referred 
to the RO for appropriate action in light of Grantham.

In addition, the Board notes that December 1997 VA form 9 
also includes a claim of service connection for a left hip 
disorder as secondary to the service connected left foot 
disability.  However, as in a February 1998 VA form 21-4138 
(Statement in Support of Claim) the veteran indicated that he 
desired to withdraw such claim, the claim is not before the 
Board, pursuant to 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative arthritis of the left shoulder 
is not related to his period of service. 



CONCLUSION OF LAW

The veteran's degenerative arthritis of the left shoulder was 
not incurred in or aggravated by his service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently attempted to fully 
develop the facts relevant to this case.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, one year as in the 
case of arthritis.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records indicate he fell and twisted his left ankle 
while stepping out of a trailer; however, upon examination, 
other than left ankle tenderness, no other injuries were 
found.  In addition, the post-service medical evidence 
includes medical records from the Mayo Clinic dated from 
March 1952 to March 1998 which describe the treatment the 
veteran has received over time for various health problems 
including, but not limited to, a heart condition, left 
foot/ankle problems, depression, and left inguinal hernia.  
Specifically, the Board notes that these records contain 1988 
notations indicating the veteran was treated for degenerative 
joint disease of the left shoulder, 1989 notations showing he 
was treated for degenerative changes of the right shoulder 
with no evidence of fracture and hypertrophic changes of the 
cervical spine, and 1996 notations revealing he presented 
evidence of hypertrophic changes of the lumbar spine.

A February 1997 VA radiology report shows that, upon x-ray 
examination of the veteran's left shoulder, he presented 
evidence of diffuse demineralization, hypertrophic changes 
involving the superior aspect of the left acromion, 
ossification of the ligamentous insertion of the 
supraspinatus which may represent an old avulsion fracture, 
and proximal left humeral subchondral cyst.

A July 1997 letter from Mark Liebow, M.D., from the Mayo 
Clinic indicates the veteran had degenerative joint disease 
of the left shoulder, knee and ankle, symptomatology which 
was not apparent in his right side.  Dr. Liebow's letter 
further notes that the veteran provided a history of having 
injured his left shoulder, knee and ankle while in the 
military, and that in Dr. Liebow's opinion the veteran's 
accelerated joint disease of the left side of the body was 
related to the injuries he sustained during his service.

In addition, a June 1999 VA expert opinion report indicates 
that the most likely etiology of the veteran's left shoulder 
disorder, which include rotatory cuff tear and arthritis, was 
the degenerative process associated with aging.  The report 
also notes that it was exceedingly unlikely that an in-
service injury significantly contributed to or accelerated 
the veteran's degenerative process in his left shoulder.  The 
VA expert opinion was based on various facts including, but 
not limited to, the veteran's service records being devoid of 
any evidence of a left shoulder injury, and medical notations 
from the Mayo Clinic dated May 1989 revealing the veteran's 
right shoulder had similar degenerative process as in the 
left shoulder in spite of not being injured during service. 

Finally, the record includes various statements made by the 
veteran in correspondence and during his February 1998 appeal 
hearing indicating that he injured his left shoulder during 
his service while performing a building inspection.  
Specifically, he noted he slipped on ice and fell over heels 
while going down some stairs which resulted in bruising of 
his shoulder area.  As well, the record includes written 
statements from Ione Carlsen, Harvey O. Lysne, Charles E. 
Huston, John C. Curran, Ben Winkels, Richard E. Hall, Truman 
R. Moen, and Howard Underwood, all tending to link the 
veteran's current degenerative arthritis of the left shoulder 
to his period of service.  

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board notes that Dr. Liebow's July 1997 letter tends to 
link the veteran's left shoulder disorder to a reported in-
service injury.  However, the Board finds that the evidence 
provided by Dr. Liebow's opinion is outweighed by the 
evidence contained in the June 1999 VA expert opinion report 
because Dr. Liebow's opinion: (1) is primarily based on 
information provided by the veteran and is unenhanced by any 
additional objective medical comments/findings; thus, it does 
not constitute competent medical evidence for purposes of 
providing a nexus, see Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); and (2) fails to acknowledge/discuss the fact that 
the veteran's right shoulder presents evidence of 
degenerative process, as shown by the 1989 medical notations 
from the Mayo Clinic; and (3) fails to discuss and/or 
differentiate any relationship between the veteran's left 
shoulder degenerative process and his right shoulder 
degenerative process.

After a review of the record, the Board finds that the 
veteran has not submitted persuasive medical evidence showing 
that his current degenerative arthritis of the left shoulder 
was incurred in or aggravated by an in-service injury, or is 
otherwise related to his period of service.  In addition, the 
evidence does not show that the veteran's degenerative 
arthritis of the left shoulder became manifest to a 
compensable degree within a one year period of his discharge 
from service, and thus, he is not entitled to an award of 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.307 and 3.309.  As the record stands, the first 
indication that the veteran suffered from left shoulder 
arthritis is the records from the Mayo Clinic dated in the 
mid to late 1980s, which is more than 40 years after his 
discharge from service.  In this regard, the Board also finds 
that the medical evidence does not show that the veteran has 
had a continuity of left shoulder symptomatology since his 
discharge from service to the present.  See 38 C.F.R. 
§ 3.303(b) (1998); see Clyburn v. West, No. 97-1321 (U.S. 
Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)); see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for degenerative 
arthritis of the left shoulder, and his claim must be denied.  
See 38 U.S.C.A. § 5107(a). 

In arriving at this determination, the Board has considered 
the various statements by the veteran, his representative, 
Ione Carlsen, Harvey O. Lysne, Charles E. Huston, John C. 
Curran, Ben Winkels, Richard E. Hall, Truman R. Moen, and 
Howard Underwood, which tend to link the veteran's left 
shoulder arthritis to his service.  However, as the veteran 
and all of the above mentioned individuals are lay persons 
not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a service-related 
disability.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for degenerative arthritis of the left 
shoulder is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

